PER CURIAM.
Order modified, by reducing the amount of alimony allowed to $5 per week, which latter sum is allowed upon condition that the plaintiff, "within 10 days after service of a copy of this order, together with notice of entry thereof, file a stipulation consenting nunc pro tunc to an order of reference in this action. Said order is further modified, by striking out the provision for an order of reference herein, unless within 10 days after service of a copy of this order, together with notice of entry thereof, the defendant and the co-respondents who have answered make and file stipulations consenting nunc pro tunc to an order of reference herein. As so modified, the order appealed from is affirmed, without costs of this appeal to either party; but, in case the plaintiff fails to file such stipulation, the order appealed from is amended by striking out the allowance of all sums to her by way of alimony.